DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 12/23/2021. Claims 1-16 are examined.
Specification
Amendments to the specification were received.  The amended specification has been entered.

Drawings
The drawings filed 12/23/2021 have been entered.

Claim Rejections - 35 USC § 112






5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, the recitations “and structural configuration of the turbines” (l. 5) and “throughout an entire operating range in which the engine is designed to operate” (ll. 8-9) were not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Applicant’s original disclosure lacks adequate written description in the specification and figures,  and fails to provide sufficient details on what the structural configuration of the turbines that would result in a first derivative of the speed relationship between the turbines to be from 0.9 to 1.1.  
Applicant’s original disclosure also lacks adequate written description in the specifications and figures, and fails to provide sufficient details on what exactly is the entire operating range in which the engine is designed to operate such that the first derivative of the speed relationship between the turbines is from 0.9 to 1.1, when operating in that range.  The lack of sufficient details for both recitations, above, fails to show that applicant was in possession of the claimed invention.
Applicant specification only discloses that turboshaft gas turbines are known, and does not disclose the detailed structural configuration of the gas turbine engine that comprises the turbines, commensurate with the scope of the claim.  Furthermore, applicant does not disclose anything about what the operating range is for a specific gas turbine or for the turbines.  Applicant’s figures 1-5 appear to only show different schematics of a generic gas turbine and generic schematic configuration of the two turbines.  Applicant’s figures 6-8, appear to only show graphs turbine and free power turbine speeds versus temperature ranges or a generic gas generator speed range.  Applicant’s specifications and figures do not convey that applicant was in possession of the claimed invention, and that the disclosure is no more than an idea.
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding Claim 1, the recitations “and structural configuration of the turbines” (l. 5) and “throughout an entire operating range in which the engine is designed to operate” (ll. 8-9) are not enabled by the specification.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261, 270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion that may be reached by weighing some or all of the following non-exhaustive list of factual considerations: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737. 
In this case, the claim is unduly broad because it fails to claim or describe the structure of the gas turbine and the two turbines and how they are assembled used together, such as gears, generators, gearboxes, or any cooling system structure, and disclose what the operating range is for that engine, in order for the first derivative of the speed relationship between the turbines to be from 0.9 to 1.1 when operating in that range.   Applicant has disclosed that the turboshaft gas turbines are known in the art, but is silent regarding what the gas turbine structure is, including detailed components such as the ones mentioned above, that would produce a first derivative of the speed relationship between the turbines to be from 0.9 to 1.1 in the operating range.  In spite of the fact that the level of skill in the art is 6 to 20 
Here, the claim and the disclosure fail to provide details in the specification as the detailed structural configuration of the gas turbine and the two turbines that would produce a first derivative of the speed relationship between the turbines to be from 0.9 to 1.1 in the operating range.
Applicant has not provided sufficient direction such as disclosing the detailed structure of the gas turbine and the two turbines, including detailed components such as gears, generators, gearboxes, or any cooling system structure, and disclose what the operating range is for that engine that would produce a first derivative of the speed relationship between the turbines to be from 0.9 to 1.1 in the operating range.  
Therefore, it would not be possible for one of ordinary skill in the art to identify structure of the gas turbine and the two turbines, and the operating range is for that engine that would produce a first derivative of the speed relationship between the turbines to be from 0.9 to 1.1, due to the lack of disclosure provided by the Applicant in the specification and the claim without undue experimentation.  Thus, the quantity requiring undue experimentation to ascertain the structural configuration of the turbines, and an entire operating range in which the engine is designed to operate.  It is therefore concluded that the Specification fails to enable the claimed elements, as explained above.
Claims 2-16 are rejected under 35 U.S.C. 112(a) based on their dependency on claim 1.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the recitations “and structural configuration of the turbines” (l. 5) and “throughout an entire operating range in which the engine is designed to operate” (ll. 8-9) render the claim indefinite because it is unclear and ambiguous. It is unclear what the structural configuration of the turbines is and what the entire operating range is in order to have the first 
Claims 2-16 are rejected under 35 U.S.C. 112(b) for depending from claim 1.

Claim Rejections - 35 USC § 102/103











In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.












The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.










Claims 1-3 are rejected 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Agrawal 2013/0195648. It is believed that Agrawal anticipates the invention as claimed. However, in case Agrawal misses functional limitation(s), the claims are also rejected as unpatentable over Agrawal, because it would have been obvious to one of ordinary skill in the art before the effective filing date to have Agrawal’s turboshaft gas turbine engine 10 comprising a gas-generator compressor 34, a combustor 36, a gas-generator turbine 38, and a free power turbine 22, has the rotational speeds of the turbines that are dependent upon an outlet temperature of the combustor, and has a speed relationship between the turbines that is defined as the ratio of rotational speeds of the turbines over a running range of non-dimensional power outputs of the gas turbine engine; 10and a first derivative of the speed relationship is from 0.9 to 1.1 (as claimed in claim 1) and from 0.95 to 1.05 (as claimed in claim 2), because Agrawal teaches all the structural limitations as disclosed and as claimed, that would perform the functional limitations in the normal course of operation of the gas turbine.
Regarding Claim 1, the claim is rejected under 112(a) and 112 (b) above.  The scope of the amended claim recitations is unascertainable, and prior art could not be applied such that it would read on the amended claim recitations, because it is not clear how the amended recitations limit the claimed structure.
Regarding Claim 1, Agrawal teaches a turboshaft gas turbine engine 10 (Fig. 2A) comprising, in fluid flow series, a gas-generator compressor 34, a combustor 36, a gas-generator turbine 38, and a free power turbine 22 (Fig. 2A).
Agrawal does not explicitly teach the rotational speeds of the turbines are dependent upon an outlet temperature of the combustor, and a speed relationship between the turbines is defined as the ratio of rotational speeds of the turbines over a running range of non-dimensional power outputs of the gas turbine engine; 10a first derivative of the speed relationship is from 0.9 to 1.1. However, Agrawal teaches a turboshaft gas turbine engine 10 comprising a gas-generator compressor 34, a combustor 36, a gas-generator turbine 38, and a free power turbine 22, that is capable of having the rotational speeds of the turbines that are dependent upon an outlet temperature of the combustor, and having a speed relationship between the turbines that is defined as the ratio of rotational speeds of the turbines over a running range of non-dimensional power outputs of the gas turbine engine; 10a first derivative of the speed 
Agrawal’s apparatus would, in its normal and usual operation, necessarily perform the claimed method.  Therefore, claim 1 is rejected as either anticipated, or in the alternative, unpatentable over Agrawal.  



















Regarding Claim 2, Agrawal teaches the invention as claimed and as discussed above for claim 1.  However, Agrawal does teach a first derivative of the speed relationship is from 0.95 to 1.05.
However, Agrawal teaches a turboshaft gas turbine engine 10 comprising a gas-generator compressor 34, a combustor 36, a gas-generator turbine 38, and a free power turbine 22, that is capable of having a first derivative of the speed relationship is from 0.95 to 1.05, because it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device,” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2112.02.
Regarding Claim 3, Agrawal teaches the invention as claimed and as discussed above for claim 1, and Agrawal further teaches
the gas-generator turbine 38 is a single-stage turbine (seen in Fig. 2A); and 15the free power turbine 22 a single stage turbine (seen in Fig. 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Ryznic 2017/0298826. 





























Regarding Claim 4, Agrawal teaches the invention as claimed and discussed above in claim 3.  However, Agrawal does not teach a ratio of a turbine blade stress parameter (AN2) of the gas-generator turbine to the turbine blade stress parameter of the free power turbine is from 0.7 to 2.3.
Ryznic teaches that the turbine blade stress parameter (AN2) is a result effective variable that affects compressor and turbine component efficiencies ([0008]), i.e., structural efficiencies. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify Agrawal’s gas turbine engine 10 and incorporate Ryznic’s teachings and change the turbine blade stress parameter (AN2) of Agrawal’s gas-generator turbine 38 and free power turbine 22 such that the ratio of the 20turbine blade stress parameters is from 0.7 to 2.3, in order to optimize the efficiency of the turbine components (Ryznic; [0008]).
Therefore, the prior art recognizes turbine blade stress parameter (AN2) to be a result effective variable that affects turbine component efficiencies, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of a ratio of a turbine blade stress parameter (AN2) of the gas-generator turbine to the turbine blade stress parameter of the free power turbine is from 0.7 to 2.3, is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claim 5
Ryznic further teaches that the turbine blade stress parameter (AN2) is a result effective variable that affects compressor and turbine component efficiencies ([0008]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify Agrawal in view of Ryznic’s gas turbine engine 10 and incorporate Ryznic’s teachings and change the turbine blade stress parameter (AN2) of Agrawal’s gas-generator turbine 38 and free power turbine 22 such that the ratio of the 20turbine blade stress parameters is from 0.8 to 1.7, for the same reason as discussed in rejection of claim 4 above.
Therefore, the prior art recognizes turbine blade stress parameter (AN2) to be a result effective variable that affects turbine component efficiencies, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of said ratio of the 20turbine blade stress parameters is from 0.8 to 1.7, is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Phipps 2007/023938.
Regarding Claim 6, Agrawal teaches the invention as claimed and discussed above in claim 3.  However, Agrawal does not teach a ratio of a turbine disc stress parameter (U/                                
                                    √
                                
                            T) of the gas-generator turbine to the turbine disc stress parameter of the free power turbine is from 1 to 1.7.
Phipps teaches that the turbine disc stress is induced by the rotational speed and heating of the disc.  Phipps teaches that the turbine disc stress is a result effective variable that affects the turbine components usage lifespan ([0015-17]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify Agrawal’s gas turbine engine 10 and incorporate Phipps’s teachings and change the turbine disc stress parameter (U/                        
                            √
                        
                    T) of Agrawal’s gas-generator turbine 38 and free power turbine 22 such that ratio of the 25turbine disc stress parameters is from 1 to 1.7, in order to optimize the turbine components life span (Phipps; [0017]).
Therefore, the prior art recognizes turbine disc stress parameter (U/                                
                                    √
                                
                            T) to be a result effective variable that affects turbine component life span, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of a ratio of a turbine disc stress parameter (U/                                
                                    √
                                
                            T) of the gas-generator turbine to the turbine disc stress parameter of the free power turbine is from 1 to 1.7, is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claim 7, Agrawal in view of Phipps teaches the invention as claimed and discussed above in claim 6.  However, Agrawal in view of Phipps, as discussed so far, does not teach said ratio of the 25turbine disc stress parameters is from 1.3 to 1.4.
Phipps further teaches that the turbine disc stress is induced by the rotational speed and heating of the disc.  Phipps teaches that the turbine disc stress is a result effective variable that affects the turbine components usage lifespan ([0015-17]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify Agrawal in view of Phipps’s gas turbine engine 10 and incorporate Phipps’s teachings and change the turbine disc stress parameter (U/                        
                            √
                        
                    T) of Agrawal’s gas-generator turbine 38 and free power turbine 22 such that the ratio of the 25turbine disc stress parameters is from 1.3 to 1.4, for the same reason as discussed in rejection of claim 6 above.
Therefore, the prior art recognizes turbine disc stress parameter (U/                                
                                    √
                                
                            T) to be a result effective variable that affects turbine component life span, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of said ratio of the 25turbine disc stress parameters is from 1.3 to 1.4, is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal, as applied to claim 1, and further in view of Bowman 2010/00164234.





















Regarding Claim 8, Agrawal teaches the invention as claimed and discussed above in claim 3, and Agrawal further teaches
gas-generator turbine 38 is a single-stage turbine (seen in Fig. 2A);

Agrawal does not teach the free power turbine is a two-stage turbine.
Bowman teaches similar gas-generator turbine 50 and
the free power turbine 84 is a two-stage turbine (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify Agrawal’s single-stage free power turbine 22 with Bowman’s free power turbine 84 that’s a two-stage turbine, in order to increase the desired torque or speed (Bowman; [0059]).
Regarding Claim 16, Agrawal teaches the invention as claimed and discussed above in claim 1.  However, Agrawal does not teach the gas-generator turbine and the free power turbine are arranged to contra-rotate.
Bowman teaches 
the gas-generator turbine 82 and the free power turbine 84 are arranged to contra-rotate (contra-rotatable) ([0024]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify Agrawal’s gas-generator turbine 17, and free power turbine 19 with Bowman’s gas-generator turbine 82 and the free power turbine 84 that are arranged to contra-rotate, for the same reason as discussed in rejection of claim 8 above.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view Bowman, as applied to claim 8, and further in view of Ryznic.
Regarding Claim 9, Agrawal in view Bowman teaches the invention as claimed and discussed above in claim 8.  However, Agrawal in view Bowman, does not teach a ratio of the stress parameter (AN2) of the gas-generator turbine to the stress parameter of the first stage of the free power turbine is from 0.54 to 1.4.
Ryznic teaches that the turbine blade stress parameter (AN2
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify Agrawal in view Bowman’s gas turbine engine 10 and incorporate Ryznic’s teachings and change the turbine blade stress parameter (AN2) of Agrawal in view Bowman’s gas-generator turbine 38 and free power turbine 84 such that the ratio of the 20turbine blade stress parameters is from 0.54 to 1.4, for the same reason as discussed in rejection of claim 4 above.
Therefore, the prior art recognizes turbine blade stress parameter (AN2) to be a result effective variable that affects turbine component efficiencies, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of a ratio of the stress parameter (AN2) of the gas-generator turbine to the stress parameter of the first stage of the free power turbine is from 0.54 to 1.4, is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claim 10, Agrawal in view Bowman teaches the invention as claimed and discussed above in claim 8.  However, Agrawal in view Bowman, does not teach said ratio of the 20turbine blade stress parameters is from 0.8 to 1.7.
Ryznic teaches that the turbine blade stress parameter (AN2) is a result effective variable that affects compressor and turbine component efficiencies ([0008]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify Agrawal in view Bowman’s gas turbine engine 10 and incorporate Ryznic’s teachings and change the turbine blade stress parameter (AN2) of Agrawal in view Bowman’s gas-generator turbine 38 and free power turbine 84 such that the ratio of the 20turbine blade stress parameters is from 0.62 to 1, for the same reason as discussed in rejection of claim 4 above.
Therefore, the prior art recognizes turbine blade stress parameter (AN2) to be a result effective variable that affects turbine component efficiencies, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of a ratio of the 5stress parameter (AN2) of the gas-generator turbine to the stress parameter of the second stage of the free power turbine is from 0.62 to 1, is an obvious optimization of the prior art structure. See In re 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view Bowman, and further in view of Phipps.
Regarding Claim 11, Agrawal in view Bowman teaches the invention as claimed and discussed above in claim 8.  However, Agrawal in view Bowman does not teach a ratio of a turbine disc stress parameter (U/                                
                                    √
                                
                            T) of the gas-generator turbine to the turbine disc stress parameter of the second stage of the free power turbine 10is from 0.92 to 1.5.
Phipps teaches that the turbine disc stress is induced by the rotational speed and heating of the disc.  Phipps further teaches that the turbine disc stress is a result effective variable that affects the turbine components usage lifespan ([0015-17]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify Agrawal in view Bowman’s gas turbine engine 10 and incorporate Phipps’s teachings and change the turbine disc stress parameter (U/                        
                            √
                        
                    T) of Agrawal in view Bowman’s gas-generator turbine 38 and free power turbine 84 such that ratio of the 25turbine disc stress parameters is 0.92 to 1.5, for the same reason as discussed in rejection of claim 6 above.
Therefore, the prior art recognizes turbine disc stress parameter (U/                                
                                    √
                                
                            T) to be a result effective variable that affects turbine component life span, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of a ratio of a turbine disc stress parameter (U/                                
                                    √
                                
                            T) of the gas-generator turbine to the turbine disc stress parameter of the second stage of the free power turbine 10is from 0.92 to 1.5, is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claim 12
Phipps further teaches that the turbine disc stress is induced by the rotational speed and heating of the disc.  Phipps further teaches that the turbine disc stress is a result effective variable that affects the turbine components usage lifespan ([0015-17]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify Agrawal in view Bowman and Phipps’s gas turbine engine 10 and incorporate Phipps’s teachings and change the turbine disc stress parameter (U/                        
                            √
                        
                    T) of Agrawal in view Bowman’s gas-generator turbine 38 and free power turbine 84 such ratio of a turbine disc stress parameters is from 1.1 to 1.22, for the same reason as discussed in rejection of claim 6 above.
Therefore, the prior art recognizes turbine disc stress parameter (U/                                
                                    √
                                
                            T) to be a result effective variable that affects turbine component life span, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of of the turbine disc stress parameter is from 1.1 to 1.22, is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view Bowman, as applied to claim 8, and further in view of Wadia 2017/0138202.
Regarding Claim 13, Agrawal in view Bowman teaches the invention as claimed and discussed above in claim 8.  However, Agrawal in view Bowman, does not teach the gas-generator turbine comprises a stator having from 14 to 30 nozzle guide 15vanes.
Wadia teaches that the number of stator vanes 72 and the number of rotor blades 74 in a turbine affect the Zweifel lift coefficient and the optimal lift for a gas turbine engine ([0004; 0034 and 0036]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify Agrawal in view Bowman’s gas-generator turbine 38 and incorporate Wadia’s teachings such that the gas-generator turbine 38 has 14 to 30 stator nozzle guide 15vanes, in order to optimize the Zweifel lift coefficient and achieve optimum lift for the gas turbine engine (Wadia; [0004]).
Therefore, the prior art recognizes the number of turbine stator nozzle guide vanes to be a result effective variable that affects turbine component efficiencies, and therefore lends itself to optimization. 
Regarding Claim 14, Agrawal in view Bowman teaches the invention as claimed and discussed above in claim 8.  However, Agrawal in view Bowman does not teach the gas-generator turbine comprises a rotor having from 30 to 60 turbine blades.
Wadia teaches that the number of stator vanes 72 and the number of rotor blades 74 in a turbine affect the Zweifel lift coefficient and the optimal lift for a gas turbine engine ([0004; 0034 and 0036]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify Agrawal in view Bowman’s gas-generator turbine 38 and incorporate Wadia’s teachings such that the gas-generator turbine 38 has 30 to 60 rotor turbine blades15, for the same reason as discussed in rejection of claim 13 above.
Therefore, the prior art recognizes the number of turbine rotor blades to be a result effective variable that affects turbine component efficiencies, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of the gas-generator turbine comprises a rotor having from 30 to 60 turbine blades, is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claim 15, Agrawal in view Bowman teaches the invention as claimed and discussed above in claim 8.  However, Agrawal in view Bowman does not teach a ratio of the number of nozzle guide vanes in the stator to the number of turbine blades 20in the rotor is from 0.23 to 1.
Wadia teaches that the number of stator vanes 72 and the number of rotor blades 74 in a turbine affect the Zweifel lift coefficient and the optimal lift for a gas turbine engine ([0004; 0034 and 0036]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the

Therefore, the prior art recognizes the number of turbine stator nozzle guide vanes and the number of turbine rotor blades to be a result effective variable that affects turbine component life span, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of a ratio of the number of nozzle guide vanes in the stator to the number of turbine blades 20in the rotor is from 0.23 to 1, is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Response to Argument
Applicant's arguments, filed on 12/23/2021, with respect to 35 U.S.C. 103 rejections of claims 1-16 are not persuasive, and the same combination of the same references used in the previous Office Action, still reads on the amended claims, used in the current rejection. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations. In particular, it is noted the deficiencies of the claims under section 112 both (a) and (b).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741